Powell, J.
1. The court erred in sustaining the demurrer to the petition..
A contract hy which one party agrees to huy and another party agrees to sell the output of the latter’s sawmill during a named year, estimated at a certain designated quantity, is not unilateral or too indefinite for enforcement. Oak City Cooperage Co. v. Kennedy Slave Co., 4 Ga. App. 344 (61 S. E. 499); McCaw Mfg. Co. v. Felder, 115 Ga. 408 (41 S. E. 664).
2. Though the plaintiff may not he entitled to the full amount claimed in his petition, this does not authorize the court to sustain a general demurrer.

Judgment reversed.